DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Lockhart et al. (US patent 10,079,015).
As per claims 1, 12, and 20, Lockhart et al. teach a playback device comprising: 
a network interface; one or more processors; at least one microphone configured to detect sound; at least one speaker (Abstract);
data storage having instructions stored thereon that are executable by the one or more processors to cause the playback device to perform functions comprising (“the destination command processor 290 may be a music playing application, such as one located on device 110 or in a music playing appliance, configured to execute a music playing command.”; col.14, lines 57 – 60):
monitoring an input sound-data stream representing the sound detected by the at least one microphone for (i) a wake-word event and (ii) a first command keyword event 
detecting the wake-word event, wherein detecting the wake-word event comprises after detecting a first sound via the one or more microphones, determining that that the detected first sound includes a first voice input comprising a wake word(“systems are configured to detect a wakeword, and then process any subsequent audio following the wakeword”; col.2, lines 50 – 52);
streaming, via the network interface, sound data corresponding to at least a portion of the first voice input to one or more remote servers of a voice assistant service (“capture audio following (or surrounding) the wakeword and send audio data to a 
remote server for speech processing.”; col.3, lines 4 – 7);
detecting the first command keyword event, wherein detecting the first command keyword event comprises after detecting a second sound via the one or more microphones, determining that the detected second sound includes a second voice input comprising a first command keyword and at least one keyword, wherein the first command keyword is one of a plurality of command keywords supported by the playback device, and wherein the first command keyword corresponds to a first playback command (“The device, recognizing the wakeword "Alexa" would understand the subsequent audio (in this example, "play some music") to include a command of some sort and would send audio data corresponding to that subsequent audio to a remote device (or maintain it locally) to perform speech processing on 
that audio to determine what the command is for execution.”; col.2, lines 50 – 60);

behind the text based on the individual words and then implements that meaning.  
NLU processing 260 interprets a text string to derive an intent or a desired 
action from the user as well as the pertinent pieces of information in the text 
that allow a device (e.g., device 110) to complete that action.”; Abstract; col.11, lines 61 – 67).

	As per claims 2, 13, Lockhart et al. further disclose detecting a second command keyword event, wherein detecting the second command keyword event comprises after detecting a third sound via the at least one microphone, determining that the third sound includes a third voice input comprising the second command keyword; determining that the third voice input comprising the second command keyword does not include at least one other keyword from the pre-determined library of keywords; and after determining that the third voice input comprising the second command keyword does not include the at one least keyword from the pre-determined library of keywords, streaming sound data representing at least a portion of the voice input comprising the second command keyword to one or more servers of the voice assistant service for processing by the one or more remote servers of the voice assistance service (“The server(s) 120 (which may be one or more different physical devices) may be capable of performing traditional 
speech-controlled device 110.”; col.5, lines 55 – 67).

	As per claims 3, 14, Lockhart et al. further disclose playing back an audio prompt to request confirmation for invoking the voice assistant service to process the second command keyword; and after playing back the audio prompt, receiving data representing confirmation to invoke the voice assistant service for processing the second command keyword, wherein streaming the sound data representing at least a portion of the voice input comprising the second command keyword to one or more servers of the voice assistant service occurs only after receiving the data representing confirmation to invoke the voice assistant service (“one or more embodiments necessarily include logic for deciding, with or without other input or prompting, whether these features, elements and/or steps are included or are to be performed in any particular embodiment.”; col.5, lines 55 – 67; col.27, lines 32 - 36).

	As per claims 4, 15, Lockhart et al. further disclose detecting a second command keyword event, wherein detecting the second command keyword event comprises after detecting a third sound via the at least one microphone, determining that the third sound includes a third voice input comprising the second command keyword; determining that coordinate between a third party device (such as application server 125) so that output audio data may be sent from a third party device to the speech controlled device” 110.  col.7, lines 27 – 37).

	As per claims 5, 16, Lockhart et al. further disclose a first keyword of the at least one keyword in the detected second sound represents a zone name corresponding to a first zone of a media playback system, wherein performing the first playback command according to the determined intent comprises sending one or more instructions to perform the first playback command in the first zone, and wherein the media playback system comprises the playback device (“may include data regarding the locations of individual devices (including how close devices may be to each other in a home, if the device location is associated with a user bedroom, etc.)” col.15, lines 20 – 25).

	As per claims 6, 17, Lockhart et al. further disclose populating the pre-determined library of keywords with zones names corresponding to respective zones within the media playback system, wherein each zone comprises one or more respective playback devices, and wherein the pre-determined library of keywords 

	As per claims 7, 18, Lockhart et al. further disclose discovering, via the network interface, smart home devices connected to a local area network; and populating the pre-determined library of keywords with names corresponding to respective smart home devices discovered on the local area network (“a wakeword may include a name by which a user refers to a device… As illustrated in FIG. 9, multiple devices (120, 110, 110b-110e) may contain components of the system 100 and the devices may be connected over a network 199.  The network 199 may include a local or private network or may include a wide network such as the Internet.  Devices may be connected to the network 199 through either wired or wireless connections.  For example, the speech-controlled device 110, a tablet computer 110d, a smart phone 110b, a smart watch 110c, and/or a vehicle 110e may be connected to the network 199”; col.2, lines 50 – 52; col.26, lines 35 – 39).

	As per claim 8, 19, Lockhart et al. further disclose a media playback system comprises the playback device, wherein the media playback system is registered to one or more user profiles, and wherein the functions further comprise:



	As per claim 9, Lockhart et al. further disclose a first user profile of the one or more user profiles is associated with a user account of a first streaming audio service and a user account of a second streaming audio service, and wherein the playlists comprise a first playlist of a first streaming audio service designated as a favorite by the user account of the first streaming audio service and a second playlist comprising audio tracks from the first streaming audio service and the second streaming audio service (“The user profile storage 302 may include a variety of information related to individual users, accounts, etc. that interact with the system 100…The gazetteer information may be used for entity resolution, for example matching ASR results with different entities (such as song titles, contact names, etc.) Gazetteers may be linked to users (for example a particular gazetteer may be associated with a specific user's music collection)”; col.11, lines 58 – 60; col.15, lines 5 – 30).



	As per claim 11, Lockhart et al. further disclose the one or more playback conditions corresponding to the first command keyword comprises a first condition of an absence of background speech in the detected first sound (“Another approach for wakeword spotting builds HMMs for each key wakeword word and non-wakeword speech signals respectively.  The non-wakeword speech includes other spoken words, background noise, etc. There can be one or more HMMs built to model the non-wakeword speech characteristics, which are named filler models.”; col.9, lines 31 – 43).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lockhart et al. teach multi-layer keyword detection for distributed voice communications.  Torok et al. teach implicit target selection for multiple audio playback devices in an environment.  Baker et al. teach audio-based load control system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.